Appeals by the. defendant from two judgments of the County Court, Orange County (DeRosa, J.), both rendered May 16, 2005, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 04-00801, upon his plea of guilty, and criminal possession of a weapon in the third degree under indictment No. 05-00186, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that his plea under indictment No. 05-00186 was not knowing, voluntary, or intelligent is unpreserved for appellate review because the defendant did not move to withdraw his plea before he was sentenced (see People v Gregory, 16 AD3d 597, 598 [2005]). In any event, contrary to the defendant’s contention, because the court advised the defendant of the postrelease supervision component of his sentence at the plea proceeding, it is unlikely that the court’s imprecise language regarding the concurrent sentences on the two indictments misled the defendant as to the effect of postrelease supervision (id.).
The defendant’s valid waivers of his right to appeal foreclose review of his claim that his sentences are excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]; People v Lopez, 34 AD3d 599 [2006]; People v Ciatto, 290 AD2d 560, 561 [2002]; cf. People v Moyett, 7 NY3d 892 [2006]). Crane, J.P., Skelos, Lifson and Dillon, JJ., concur.